DETAILED ACTION
This Office Action is in response to the filing of a response to the last Office Action on 12/17/2020. As per the response, no claims have been amended, added, or cancelled. Thus, claims 1, 4-5, 7-13, and 20 are pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-8, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tosini (WO 2007/007364) in view of Beers (US Pub. 2011/0189444).
Regarding claim 1, Tosini discloses a knit massaging item of clothing configured to be worn by a person (page 1 lines 1-5 refers to an item of clothing, and it is knit as seen in page 2 lines 4-5 and page 5 (claims 2 and 5)), the knit massaging item of clothing comprising a raised active portion configured to be in contact with skin of the person to massage the skin (inner side fabric at point 3 in Fig. 1; see also page 3 lines 15-20 where the inner side fabric (where the waves are) touches the body to pleasantly compress it), wherein the active portion is a raised knitted part of the knit massaging item of clothing (inner side fabric at point 3 in Fig. 1, which is 
Tosini does not explicitly disclose wherein the multiple protruding beads comprise at least a first type of beads that have a first type of section, and a second type of beads that have 
However, Beers teaches a similar material for garments comprised of two different strips, where multiple protruding beads comprise at least a first type of beads that have a first type of section (see first strip components 30 in Figs. 2-3, where the lengthwise strip is a first sinusoidal bead, with a section that bulges inward and has a first thickness as seen in [0029]), and a second type of beads that have a second type of section different from the first type of section (see second strip components 40 in Figs. 2-3, where the lengthwise strip is a second sinusoidal bead, with a section that bulges outward and has a second thickness as seen in [0029]), with the first type of beads and the second type of beads being arranged in alternation in the raised active portion (see Fig. 4A where the strips 30 and 40 are arranged to alternate with one another within a raised section of the material with interacts with the person’s body).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of sinusoidal beads of Tosini to be a plurality of first and second bead types arranged in alternation as taught by Beers, as the configuration of alternating beads applied different stretch characteristics to the material to create desired cushioning, protection, and flexibility (Beers; see [0033]).
Regarding claim 4, the modified Tosini device has everything as claimed, including the multiple protruding beads are spaced evenly among themselves in the raised active portion (Tosini; see Fig. 2 where each wave appears to be spaced evenly apart from the adjacent wave; further see Beers Figs. 2-3 where the alternating strips 30 and 40 are evenly spaced apart from one another).

Regarding claim 8, the modified Tosini device has everything as claimed, including the knit massaging item of clothing is elastically deformable and configured to compress substantially the person wearing the knit massaging item of clothing to provide a supporting effect (Tosini; see page 3 lines 15-20 where the clothing has elastic waves which compress the part of the body it touches so as to deliver some supporting effect).
Regarding claim 13, the modified Tosini device has everything as claimed, including the raised active portion is knit as part of the knit massaging item of clothing (Tosini; the inner side fabric 3 in Fig. 1 is part of the clothing, and it is knit as seen in page 2 lines 4-5 and page 5 (claim 5)).
Regarding claim 20, the modified Tosini device has everything as claimed, including the knit massaging item of clothing comprises shorts (Tosini; see page 1 line 1 where the garment can be shorts).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tosini in view of Beers as applied to claim 1 above, and further in view of Summers (US Pat. 5,978,965).
Regarding claim 5, the modified Tosini device has multiple protruding bead which press against the skin and massage the skin of the person when the person moves about (Tosini; see 
The modified Tosini device does not have a detailed description of each of the multiple protruding beads having a top of each bead with an overall convex shape adapted to press against the skin of the person.
However, Summers teaches a garment for massaging the body with multiple protruding horizontal beads (see Fig. 5D, which represents a horizontal band of the massage elements from Fig. 4D) which have a sinusoidal shape and are arranged such that each protruding bead has a top with an overall convex shape (see the convex shape on the top of the massaging elements in Fig. 5D as they rise and fall) to simulate the feel of a person’s fingers for delivering a shiatsu massage, and thus are adapted to press against the skin of the person (see Col. 3 lines 5-15 and Col. 4 lines 51-61).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the massaging waves of the modified Tosini device to have a convex shape on the top as taught by Summers, as it would mimic the feel of thumbs to deliver a massage effect like shiatsu.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tosini in view of Beers as applied to claim 1 above, and further in view of Perron et al. (US Pat. 5,787,732).

The modified Tosini device does not have a detailed description that the first and second elastic portion strips compress the person with a different force.
However, Perron teaches a knitted support garment where the garment has first and second elastic portion strips to compress the person with a different force (see Fig. 1 where four different strips are shown, at 20N, 22N, 25N, and 30N which deliver a different force to different parts of the body) in order to enhance a restraining effect on selected areas (see Col 1 lines 43-45 and 58-60; see also Col. 2 lines 1-4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second elastic portion strips of the modified Tosini device to apply different forces to different parts of the garment as taught in Perron, as it would allow for targeted force application to different areas of the body to enhance a restraining effect on desired areas.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tosini in view of Beers as applied to claim 1, and further in view of Bell (US Pub. 2014/0173801).
Regarding claim 10, the modified Tosini device has everything as claimed, including a raised active portion made with a polyamide fiber (see page 2 lines 19-22).
The modified Tosini device does not have a detailed description where the raised active portion is made with at least an active fiber configured to absorb heat and emit infrared rays emitted by the body of the person towards the skin of the person wearing the knit massaging item of clothing.
However, Bell teaches a fabric composition for garments where the fabric includes an active fiber configured to absorb heat and emit infrared rays emitted by the body of the person towards the skin of the person wearing the knit massaging item of clothing (ceramic crystal mixed metal oxide (see [0020] lines 1-10 and [0041] lines 1-7 where a mixed metal oxide can be tourmaline, which has a crystalline structure and is a ceramic material such that a ceramic material is an inorganic, nonmetallic, solid material comprising metal, nonmetal or metalloid atoms primarily held in ionic or covalent bonds) placed within a polyamide fiber (see [0035] lines 1-4 where the metal oxide is in a binder layer of the fabric, the fabric as a whole including nylon which is a polyamide) to absorb infrared rays from the body and emit them back towards the body to heat it to improve blood circulation (see [0021] lines 1-5 and [0022] lines 1-6)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of the fabric of the modified Tosini device to include tourmaline crystals within its polyamide fabric as taught by 
Regarding claim 11, the modified Tosini device has everything as claimed, including wherein the active fiber includes ceramic crystals (Bell; see [0041] 1-7 where tourmaline is a ceramic crystal structure).
Regarding claim 12, the modified Tosini device has everything as claimed, including wherein the active fiber comprises a polyamide fiber (Tosini; see page 2 lines 19-22) including the ceramic crystals (Bell; see [0041] 1-7 where tourmaline is a ceramic crystal structure and is included as part of a polyamide fabric structure as seen in [0035] lines 1-4).
Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive.
Applicant argues on pages 6-7 of the arguments that the applied Tosini in view of Beers rejection of claim 1 fails to teach alternating first and second types of beads in the raises active portion, and that relying on Beers in improper. More specifically, Applicant argues that the cited portions of Beers rely on strips made of polymer, rubber, or silicone, and not a knitted material, and that Beers cannot be applied to the knitted parts of Tosini. This argument is not well-taken. First, the knitted part of the limitation is coming from the Tosini reference, and the Beers reference is relied upon for teaching a configuration, not a type of material. Additionally, Beers does make mention of knitted material (though in use for cover layers 20 and not strips 30 and 40). The modification does not rely on the material of the strips 30 and 40 of Beers, but rather the benefits of their alternating configuration (seen in [0033]). Further, a person of . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349.  The examiner can normally be reached on Mon-Thurs 9:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D ZIEGLER/Examiner, Art Unit 3785    

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785